DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “high-aspect-ratio pores” and the claim also recites “the high-aspect-ratio pores have an average aspect ratio of from 10 to 50” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 9-15 depend from claim 8 and do not cure this deficiency, thus they are rejected for the same reason stated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grubert et al. (US 2012/0288427) in view of Fekety et al. (US 2010/0126133).
With regards to claim 8, Grubert teaches soot filter comprising a substrate and a catalyst coating formed on the substrate. Grubert at ¶ 0016. The catalyst coating is divided into two coatings, a first and a second coating. Id. The second coating is located downstream from the first coating. Id. The first coating and the second coating are coated on at least 20% of the substrate’s axial length. Id. The composition of the catalyst particles of the first coating is different than that of the second coating in that one of the two can include Pt and Pd while the other is not required to have both. Id. They are also different in that the amount of Pt in the second layer is lower than the amount of Pt in the first layer. Id. Also see Id. at ¶ 0035-37.
Grubert is silent with regards to the claimed characteristics of the downstream region of the claimed catalyst coating layer. 
Fekety teaches a particulate filter comprising a substrate and a porous coating (or membrane, or layer) on the substrate’s walls, the coating having a median pore diameter less than 20 microns. See Fekety at claim 1 and ¶ 0080. The thickness of the porous coating is at least 50 microns. Id. at claim 1. The total porosity of the porous coating is greater than 40 %. Id. at claim 8. The pores of the coating layer extend to the entire length of the layer but is narrower in diameter than that of the substrate upon which it is coated. Id. at ¶ 0068. Fekety teaches that the “thin, narrow sized distribution porosity Id.
Because the pore has a diameter of less than 20 microns and it extends to the thickness of the porous layer (i.e., at least 50 microns), the aspect ratio (height / diameter) of said pores (i.e., the height = the thickness of the layer, and the diameter = diameter of the pore) overlaps with the claimed aspect ratio. Moreover, upon conducting a simple calculating to ascertain the equivalent circle diameter (i.e., de = (1.3(a.b)^0.625)/((a+b)^0.25; where de is the eq. cir. diameter, and a and b are the major and minor sides) of the pores also overlap with the claimed range.
Accordingly, one of ordinary skill in the art would have found it obvious to modify the teachings of Grubert by incorporating Fekety’s porous layer in either the entire catalytic layer or one of the downstream or upstream layers to improve the backpressure and fuel efficiency of the filter.
The ranges of the prior art overlap or lie within the claimed ranges, and as such the claimed invention is rendered obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I.
With regards to claim 9, the teachings of Grubert in view of Fekety are as set forth in claim 8. Grubert is silent with regards to the pores and thus is also silent with regards to the claimed orientation angle of the pores. Fekety teaches that the majority of the pores appear to have a cone angle of from 0 to 45 degrees. See Fig 9.
With regards to claims 10-11, the teachings of Grubert in view of Fekety are as set forth in claim 8. Grubert is silent with regards to claimed particle size. Fekety teaches that the mean particle diameter is less than about 10 microns. Fekety at ¶ 0049.
claims 12-15, the teachings of Grubert in view of Fekety are as set forth in claim 8. Grubert teaches that the loading of second layer (i.e., the downstream layer) is in the range of from 1 g/inch3 to 0.05 g/inch3 (i.e., 61 g/L to 3 g/L), which overlaps with the claimed invention and thus renders it obvious. See MPEP 2144.05.I. 
Response to Arguments
Applicant's arguments filed 12/29/2020 (“Remarks”) have been fully considered. 
First: The nonstatutory double patenting rejections over US 10,539,056, US 10,731,532, US 10,413,895, and US 10,323,545 are now withdrawn in light of the Terminal Disclaimer filed on 12/29/2020. 
Second: The nonstatutory double patenting rejections over US 10,112,181 is also withdrawn in light of Applicant’s arguments. Remarks at p7. Specifically, the ’181 patent does not disclose an upstream and downstream regions with different compositions as required by the claims of the instant application. As such, this rejection is now withdrawn. 
Third: The 112, 2nd rejection of the term “high aspect ratio” is now withdrawn in light of ¶0029 of the instant specification as filed. Paragraph 0029 defines “high aspect ratio” as being “characterized by having an equivalent circle diameter of from 2 to 50 μm … and an average aspect ratio of from 10 to 50” and that “a pore having an equivalent circle diameter of less than 2 μm is not considered to be a high-aspect-ratio pore, even if having an aspect ratio of 5 or more.” 
Third: Applicant’s arguments with regards to the 112, 2nd rejection of claim 8 for including a broad range together with a narrow range or limitation that falls within the broad range are unpersuasive. Remarks at 8.  Applicant argues that the amendment to claim 8 further clarifies the claim, thus overcoming this rejection. However, the claim is 
Forth: Applicant’s arguments with regards to the rejection of the claims as obvious over Grubert in view of Fekety are found unpersuasive. Applicant contends that the claimed invention is patentable over the cited prior art for the following reasons: 
(a) Because Grubert teaches two coating layers that overlap with each other, Grubert does not teach disclose the claimed downstream region “corresponding to the remainder portion of the catalyst coating layer” as claimed. See instant claim 8 and Remarks at 9. This argument is unpersuasive because Applicant did not provide any reason why two layers that overlap with each other do not meet the claimed invention. 
It appears the Applicant is suggesting that the term “remainder” excludes the layers from overlapping in part. However, the Applicant did not point to any evidence, nor was the Examiner able to find any recitation in the specification to support this interpretation. As such, this argument is unpersuasive. 
(b) Applicant argues that Fekety does not teach the claimed high-aspect-ratio pores because it is not a value that can be calculated based on diameter of the pores and thickness of the layer as asserted on the grounds of rejection. Remarks at 9. Instead, Applicant asserts that it is determined based on “a cross-sectional image of the catalyst layer.” Id. This argument is unpersuasive because it does not present an alternative way of calculating the claimed aspect ratio. Instead, it merely points to the image that is used to calculate the height and width of the pores. The pore is still a pore with or without the id.), none of these characteristics are claimed nor do they somehow make their way into the claim via the method of calculating the pore’s aspect ratio. As such, this argument is unpersuasive. 
(c) Applicant argues that Fekety does not disclose that the pore has a height equivalent to the thickness of the coating layer. Remarks at 9. This argument is unpersuasive because at least in Figure 4(b) and ¶0074 Fekety shows that the coating layer has pores that extends the entire height of the coating layer (see coating layer 10). 
Accordingly, Applicant’s arguments with regards to the rejection of the claims under 35 U.S.C 103 (a) are not persuasive. 
It is worth noting that the IDS reference US 2013/0171036 teaches a similar invention with a catalyst layer having an average aspect ratio, which is defined as the number average major-axis length divided by the number average minor-axis length) of 1.3 or more. See abstract. Moreover, the IDS reference US 4,771,029 explains that a pore’s aspect ratio (albeit for a honeycomb and not a catalyst layer, but the result is instructive nonetheless) is a result-effective variable in that it effects the poising performance of the catalyst. See Summary of the Invention section. While these references are not asserted in the rejection of the claimed, the Examiner wishes to point to them now as a means of facilitating compact prosecution. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736